United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-4165
                                     ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Nebraska.
Ai Minh Le, also known as Minh Ai      *
Le, also known as Ai Le, also known    *      [UNPUBLISHED]
as Minh Le, also known as Lee Ai       *
Minh,                                  *
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: July 26, 2000
                                Filed: August 1, 2000
                                    ___________

Before LOKEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

        Ai Minh Le appeals the sentence the district court1 imposed on him following his
guilty plea to drug trafficking, in violation of 21 U.S.C. § 841(a)(1). On appeal,
counsel moved to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967),
filing a brief in which he raises the issue whether the district court erred in failing to


      1
       The HONORABLE RICHARD G. KOPF, Chief Judge, United States District
Court for the District of Nebraska.
depart downward based upon Le’s childhood, personal history, and diminished
capacity. Le has not filed a pro se supplemental brief.

       Having carefully reviewed the record, we conclude the district court did not err
in sentencing Le within the applicable Guidelines range, as he never moved for
departure and the court was not required to depart sua sponte. See United States v.
Montanye, 996 F.2d 190, 192 (8th Cir. 1993) (en banc) (standard of review for issues
not raised in district court is plain error); United States v. Tapia, No. 99-2412, 2000
WL 146374, at *1 (8th Cir. Feb. 8, 2000) (unpublished per curiam) (district court did
not plainly err in not granting unrequested downward departure).

      In accordance with Penson v. Ohio, 488 U.S. 75 (1988), we have reviewed the
record for any non-frivolous issues and have found none.

      Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw.

             A true copy.

             Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-